Citation Nr: 1419400	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  09-33 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a higher evaluation for posttraumatic stress disorder (PTSD), initially rated at 30 percent from January 5, 2008 to March 30, 2011, at 50 percent from March 31, 2011 to March 18, 2012, and at 70 percent since March 19, 2012. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to March 19, 2012.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, regarding which the Veteran appealed from the initial assigned disability rating for PTSD. See Fenderson v. West,                       12 Vet. App. 119, 125-26 (1999). In June 2010, a Travel Board hearing was held   at the RO before the undersigned.  

The Board remanded this case in February 2011, at which time appellate jurisdiction also was assumed over a claim for a TDIU. See Rice v. Shinseki,                22 Vet. App. 447 (2009). Whereas a series of RO rating decisions (issued by the Appeals Management Center (AMC)) increased the evaluation for PTSD successively to 50 percent from March 31, 2011, and 70 percent from March 19, 2012, absent express withdrawal of the increased rating claim it still remains on appeal. See A.B. v. Brown, 6 Vet. App. 35, 39 (1993). A TDIU has also been granted, effective March 19, 2012. Whereas the Veteran's informal TDIU claim preceded the grant of benefits already, this issue remains on appeal in the capacity designated on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.





REMAND

While the Board regrets the inherent delay in having to remand this case again, unfortunately the record before it is not complete, namely, as the March 2012 private psychological evaluation report (the basis for the RO's increase in rating to 70 percent, effective March 19, 2012) is absent from the Veteran's paper claims file as well as "Virtual VA" online repository. Further development is directed in the interim pending retrieval of the aforementioned clinical evaluation. 

Accordingly, the case is REMANDED for the following action:

1. Take appropriate measures to obtain a copy of                  the Veteran's March 19, 2012 psychological evaluation with a Dr. Jensen, and associated all records received with the Veteran's claims file and/or Virtual VA electronic file.

2. Obtain the Veteran's VA outpatient treatment records dated since September 2011, and associate them with             the Veteran's claims file and/or Virtual VA                   electronic file.

3. Schedule a VA psychiatric examination to reassess the severity of the Veteran's PTSD. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD with depression, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9411. The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding. Please also specifically comment upon whether the Veteran manifests any signs or symptoms of total occupational and social impairment. 

4. Then review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268   (1998).

5. Thereafter, readjudicate the claims on appeal                 based upon all additional evidence received. If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to  the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

(continued on the next page)





These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.       §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).



